IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


THE STATE OF DELAWARE,                  )
                     Plaintiff, ex rel. )
                                        )
RUSSELL S. ROGERS                       )
                    Plaintiff-Relator, )
                                        )        C.A. No. N18C-09-240
    v.                                  )                   PRW CCLD
                                        )
THE BANCORP BANK;                       )
INTERACTIVE COMMUNICATIONS              )
INTERNATIONAL, INC.; and                )
INCOMM FINANCIAL SERVICES, INC. )
                         Defendants. )


                          Submitted: January 7, 2022
                         Decided: February 18, 2022
                         Corrected: February 23, 2022

                           OPINION AND ORDER


        Upon Defendants’ Motion to Amend the Case Management Order,
                                 DENIED.


Oliver J. Cleary, Esquire, Daniel C. Mulveny, Esquire, Deputy Attorneys General,
DELAWARE DEPARTMENT OF JUSTICE, Wilmington, Delaware, Attorneys for Plaintiff
State of Delaware.

Bruce E. Jameson, Esquire, Samuel L. Closic, Esquire, Mary S. Thomas, Esquire,
PRICKETT, JONES & ELLIOT, P.A., Wilmington, Delaware; David Brackett, Esquire,
Of Counsel (pro hac vice), Benjamin E. Fox, Esquire, Of Counsel (pro hac vice),
John E. Floyd, Esquire, Of Counsel (pro hac vice), BONDURANT, MIXON & ELMORE,
LLP, Atlanta, Georgia, Attorneys for Plaintiff-Relator Russell S. Rogers.
Catherine A. Gaul, Esquire, Randall J. Teti, Esquire, ASHBY & GEDDES, P.A.,
Wilmington, Delaware; Joshua A. Goldberg, Esquire, Of Counsel (pro hac vice),
Jane Metcalf, Esquire, Of Counsel (pro hac vice), Clinton W. Morrison, Esquire, Of
Counsel (pro hac vice), Christina Seda-Acosta, Esquire, Of Counsel (pro hac vice),
PATTERSON BELKNAP WEBB & TYLER LLP, New York, New York, Attorneys for
Defendants Interactive Communications International, Inc. and InComm Financial
Services, Inc.

Jody C. Barillare, Esquire, MORGAN, LEWIS & BOCKIUS LLP, Wilmington,
Delaware; Eric W. Sitarchuk, Of Counsel (pro hac vice), Esquire, Ezra D. Church,
Esquire, Of Counsel (pro hac vice), Ryan P. McCarthy, Esquire, Of Counsel (pro
hac vice), Lily G. Becker, Esquire, Of Counsel (pro hac vice), Bradie R. Williams,
Esquire, Of Counsel (pro hac vice), Neaha P. Raol, Esquire, Of Counsel (pro hac
vice), MORGAN, LEWIS & BOCKIUS LLP, Philadelphia, Pennsylvania, Attorneys for
Defendant The Bancorp Bank.




WALLACE, J.
        The Court here resolves Defendants Bancorp Bank, InComm Financial

Services, Inc., and Interactive Communications International, Inc.’s Motion to

Amend the Case Management Order to Supplement Phase One Motion Practice

(“Motion to Amend”), claiming, inter alia, that the State’s failure to conduct an

adequate investigation of the Relator’s allegations before intervening might entitle

them to a grant of dismissal or summary judgment. For the reasons set forth below,

that motion is DENIED.

                I. FACTUAL AND PROCEDURAL BACKGROUND

        This is a Delaware False Claims and Reporting Act (“DFCRA”) action that

arises out of the Bancorp Bank’s issuance of Prepaid Vanilla Cards. 1 The State of

Delaware and Mr. Rogers (“Relator”) allege that Bancorp deliberately failed to

report and escheat abandoned prepaid card balances to the State of Delaware in an

amount totaling over $100 million.2 The State claims that Defendants Bancorp

Bank, InComm Financial Services, Inc. (“IFS”), and Interactive Communications

International, Inc. (“ICI” and, together with IFS, “InComm”) (collectively,

“Defendants”) conspired to defraud Delaware by executing contract provisions

designed to mislead the State Escheator regarding who “holds” those balances.3


1
    Public Redacted Compl. ¶¶ 11-13, Oct. 11, 2019 (D.I. 97).
2
    Id. ¶ 2.
3
    Id. ¶ 4.

                                              -1-
       Following its investigation,4 the Delaware Department of Justice, invoking

the provisions of 6 Del. C. § 1203, elected to intervene in this action for the State of

Delaware as the real party in interest.5 The Complaint alleges Defendants violated

two DFCRA provisions⎯6 Del. C. §§ 1201(a)(7) and 1201(a)(3)⎯that respectively

set out the statute’s prohibitions on “reverse false claims” and conspiracies to violate

the statute.6 Defendants were served with the Complaint and filed pre-answer

motions to dismiss.7 Those were denied.8

       In its June 2020 Case Management Order (“CMO”), the Court bifurcated

discovery into two phases.9 Phase One limits fact discovery to three threshold

issues: “(a) whether Bancorp is the ultimate debtor of the relevant property under

federal common law, such that the Delaware Unclaimed Property Law (“DUPL”)



4
    See State of Delaware’s Mot. to Intervene, at 1, May 3, 2019 (D.I. 20) (incanting 6 Del. C.
§ 1203(b), averring that the Delaware Department of Justice “ha[d] conducted a substantial and
substantive investigation into the allegations and legal contentions made,” and requesting “leave
to intervene and proceed with all Counts of the Complaint in this action”); Defs.’ Mot. for Relief
under Rule 54, Ex. B. at 18-19 (State’s Objections and Responses to InComm Defs.’ First Set of
Interrogatories), Aug. 6, 2020 (D.I. 156) (“The State responds that it reviewed the Complaint and
the other materials provided by Relator. Any further information sought by this interrogatory is
protected from discovery by one or more of the privileges asserted.”).
5
    State of Delaware’s Mot. to Intervene (D.I. 20).
6
    Public Redacted Compl. ¶¶ 2-4.
7
    Mots. to Dismiss, July 29, 2019 (D.I. 75, D.I. 77).
8
    Judicial Action Form, Feb. 12, 2020 (D.I. 118).
9
    Case Management Order at 3-4, June 16, 2020 (D.I. 146) (hereinafter “CMO”).
                                                -2-
may be applicable to that property; (b) whether Plaintiffs’ claims under the Delaware

False Claims and Reporting Act (“DFCRA”) are precluded or preempted by

operation of the DUPL; and (c) whether Plaintiffs’ DFCRA claims are barred by

operation of an administrative proceeding under 6 Del. C. § 1206(a).”10 At the

conclusion of Phase One, the CMO allows the Defendants to move for summary

judgment on any or all of those three threshold questions.11

           In June 2020, during the course of Phase One discovery, Defendants learned

that, following his November 2018 termination from InComm, Relator gave his

Georgia lawyer his company laptop. That laptop, the parties agree, contained

privileged materials and work product.12 Relator’s counsel then made a forensic

copy of the laptop’s entire hard drive and loaded the laptop documents to counsel’s

own document review platform.13 Between November 2018 and January 2019,

Relator’s counsel reviewed no less than 850 documents from the InComm laptop.14

In January 2019, Relator provided the State with 108 of those documents.15


10
     Id. at 3.
11
     Id. at 3-4.
12
    InComm Defs.’ Mot. for Relief re: Relator’s Counsel’s Improper Possession and Review of
Privileged Materials at 1, 5-6, Oct. 23, 2020 (D.I. 180).
13
     Id. at 5.
14
     Id. at 8.
15
     Id.

                                           -3-
        A Special Master was appointed in December 2020 to facilitate the ongoing

discovery issues regarding Relator’s counsel’s possession and review of the contents

of the InComm-owned laptop.16 While this was ongoing, the Defendants sought to

amend the CMO “to permit motion practice in Phase One on the issue of whether

the State complied with Section 1203(b)(2) of the DFCRA.”17 The State opposed

the proposed amendment18 and requested a stay of deposition discovery pending the

Special Master’s findings and conclusions related to the potentially privileged

documents reviewed by Relator’s counsel.19

        The Defendants agreed that a stay of discovery was warranted.20 But because

the Defendants anticipated filing a motion to disqualify certain of Relator’s counsel

and other associated individuals involved in the discovery of the sensitive documents

maintained on the InComm-owned laptop, the Defendants asked for a stay of all

discovery.21



16
     Order of Reference to Special Master, Dec. 18, 2020 (D.I. 201).
17
   Defs.’ Mot. to Amend the CMO to Suppl. Phase One Mot. Practice, ¶ 17, Feb. 10, 2021 (D.I.
203).
18
   Pls.’ Answering Br. in Opp’n to Defs.’ Mot. to Amend the CMO to Suppl. Phase One Mot.
Practice, Feb. 17, 2021 (D.I. 204).
19
     State’s Letter Requesting Stay, May 17, 2021 (D.I. 232).
20
     Defs.’ Letter Resp. to State’s Req. to Stay Dep. Disc., May 19, 2021 (D.I. 237).
21
     See id.

                                                -4-
        The Court stayed all discovery and other deadlines outlined in the CMO

pending resolution of InComm’s imminent disqualification motion that was awaiting

the filing of the Special Master’s Report.22 The Special Master’s Final Report has

now been docketed.23            InComm has now filed its long-expected motion for

disqualification and reimbursement.24 And that motion is now being briefed with an

imminent argument date set.

        Upon resolution of InComm’s disqualification motion, the parties are to

confer regarding resumption of discovery and to propose a schedule for completing

Phase One.25 Whatever the eventual resolution of Defendants’ disqualification

motion, the merits of its pending motion to amend the CMO are now ripe and

disposition of such is now prudent.




22
     Order Staying Disc. and Modifying Case Schedule, June 1, 2021 (D.I. 238).
23
   Special Master’s Confidential Final Report, Jan. 7, 2022 (D.I. 245). See D.I. 246 for the Public
Redacted version.
24
  D.I. 248. Defendant Bancorp Bank joined in the motion. See Bancorp’s Joinder of Incomm’s
Mot. for Disqualification, Jan 21, 2022 (D.I. 249).
25
     Order Staying Disc. ¶ 4.
                                               -5-
                          II. THE PARTIES’ CONTENTIONS

     A. THE DEFENDANTS’ MOTION TO AMEND THE CASE MANAGEMENT ORDER.

           The Defendants ask the Court to allow an amendment of the June 2020 CMO

to add a fourth threshold issue for discovery and potential summary judgment:

“whether the State of Delaware failed to conduct an adequate investigation into

Relator’s allegations prior to intervening, in violation of the DFCRA.”26 The

Defendants say they have reason to believe that the State did not review relevant

materials from the Delaware State Escheator’s Office prior to intervening, but rather

the Department of Justice decided to intervene and proceed with the action based on

“a hand-picked array of 108 documents supplied by Relator’s counsel.”27

           These 108 documents came from the hard drive of the previously-mentioned

InComm-owned laptop that, in the Defendants’ view, was improperly appropriated

by Relator upon his termination from InComm.28 According to the Defendants, had

the State further inquired about the materials in Relator’s possession, it would have

discovered that the laptop contained thousands of other documents that would have




26
     Defs.’ Mot. to Amend CMO at ¶ 1, Feb. 10, 2021 (D.I. 203).
27
     Id. ¶ 2.
28
     Id.

                                              -6-
refuted the Complaint’s allegations.29               These documents, according to the

Defendants, include:30

           • Diagrams of the funding flows for several of InComm’s Vanilla
             cards, detailing the “derecognition method” of recognizing revenue.
             Although Relator had falsely alleged that these derecognition
             payments were “sham” transfers “to expropriate” cardholder funds
             from the State (Compl. ¶ 57), the diagrams show that the payments
             are realized by InComm Financial Services, a South Dakota entity,
             as revenue.

           • Documents reflecting InComm’s responsibility to fund a “reserve
             balance” for cardholder liabilities—belying the allegation that
             Bancorp, as opposed to InComm, “is responsible to cardholders for
             all unredeemed balances” (Compl. ¶ 25).

           • Letters from InComm to cardholders whose cards had been used
             fraudulently, informing the cardholders that InComm had refunded
             them for the shortfalls in their cardholder accounts—again
             demonstrating InComm’s financial responsibility for funding the
             cardholder balances.

           The Defendants contend that the DFCRA’s language requires the State to

conduct its own independent investigation of a case and when it fails to live up to

that obligation, the Court is empowered to remedy such a violation as it sees fit.31

Their argument is as follows: because the legislature didn’t speak to the scope of a


29
     Id.
30
     Id. ¶ 7.
31
   Id. ¶¶ 10, 11 (relying on this Court’s decision in State ex rel. French v. Card Compliant, LLC,
2018 WL 4183714, at *8-9 (Del. Super. Ct. Apr. 30, 2018) and the United States Supreme Court’s
holding in State Farm Fire and Cas. Co. v. United States ex rel. Rigsby, 137 S. Ct. 436, 444
(2016)).

                                               -7-
§ 1203(b)(2) investigation by the Department of Justice or a remedy for any of its

alleged investigative shortcomings, the Court must have the sound discretion to

measure the Department’s efforts pretrial and dismiss a DFRCA case if—again, in

the Court’s discretionary view—the Department failed to adequately investigate

before intervening.32 The Defendants argue that similar to United States ex rel.

Rigsby, the statute here requires the State to honor its investigation obligation prior

to intervention, yet it is silent on the remedy for a violation of that rule.33

Accordingly, the Defendants insist that it is within the Court’s discretion to dismiss

the action if it finds that the State failed to conduct a proper investigation into

Relator’s claim.34

           Says the Defendants, discovery thus far has raised serious doubts as to

whether the Department of Justice fulfilled its “shall diligently investigate”

obligation under the statute.35 Namely, they claim that the Department did not seek

any information from any of the named defendants, reviewed none of the documents

from the State Escheator’s Office, and “most egregiously” relied on misappropriated



32
    Id. ¶ 11 (citing United States ex rel. Rigsby, 137 S. Ct. at 442). See also id. ¶ 12 (citing certain
federal district court cases dismissing specific portions of DFCRA claims).
33
     Id. ¶ 13.
34
     Id.
35
     See DEL. CODE ANN. tit. 6, § 1203(a) (2019).

                                                  -8-
documents that Relator’s Counsel provided without further inquiry.36 Accordingly,

the Defendants argue that the resolution of this scope-of-investigation issue could be

case dispositive, and thus would be more appropriately decided at Phase One of the

case to promote judicial efficiency and preservation of resources. 37

     B. THE PLAINTIFFS’ OPPOSITION TO AMENDING THE CMO.

         The Plaintiffs say the Defendants’ Motion to Amend fails to meet the “good

cause shown” standard required to modify a CMO.38 According to the Plaintiffs,

“good cause” requires the Defendants to show that: (1) they have been diligent;

(2) the reason for the requested amendment was neither foreseeable nor the

Defendants’ fault; and (3) the denial of the Motion to Amend would create a

substantial risk of unfairness to Defendants that outweighs any risk of unfairness to

the Plaintiffs.39

         The Plaintiffs mention that this Court has held the State’s investigation

requirement “is best viewed as a pleading requirement[,]” and while the Defendants

have already twice moved to dismiss the Complaint for defective pleading, those




36
     Defs.’ Mot. to Amend CMO at ¶ 14.
37
     Id. ¶ 15.
38
     Plfs.’ Opp’n to Defs.’ Mot. to Amend at 3, Feb. 17, 2021 (D.I. 204).
39
     Id. (citing In re Asbestos Litig., 228 A.3d 676, 681-82 (Del. 2020)).

                                                 -9-
motions never included this “failure to investigate” issue.40 The Plaintiffs point out

that the Defendants have raised or alluded to this “failure to investigate” issue twice:

first, in their April 2020 Answer as an affirmative defense; and again, in their later-

filed reply brief supporting their Rule 54(b) motion.41 Yet, as the Plaintiffs highlight,

the Defendants fail to explain why they waited until February 2021 to seek

amendment of the June 2020 CMO to explore this § 1203(b) issue.42                   Any

protestation by the Defendants that they were only recently made aware of this issue

through discovery is inconsistent with their prior pleadings, say the Plaintiffs.43 And

resultingly, the Plaintiffs insist, the Defendants’ lack of diligence in pursuing this

lack-of-investigation claim earlier precludes a finding of good cause.44

           Even if the Defendants were allowed to amend the CMO, the Plaintiffs declare

their contemplated motion for summary judgment would be “dead on arrival” for

four reasons.45 First, the Plaintiffs argue that the Defendants fail to explain how

§ 1203(b)(2) gives them standing to seek dismissal of the Complaint.46


40
     Id. (citing Card Compliant, 2018 WL 4183714, at *9).
41
     Id. at 4.
42
     Id.
43
     Id.
44
     Id. at 5.
45
     Id.
46
     Id. at 5-6.
                                             -10-
           Second, the Plaintiffs point out that this Court held in Card Complaint that

questions concerning the adequacy of the State’s investigation are “neither an issue

of fact for jury determination, nor a basis for summary judgment,”47 yet the

Defendants have not explained why this holding is incorrect or that a different result

is required here.48

           Third, the Plaintiffs suggest the facts already developed prove that the

§ 1203(b)(2) requirements have been met, so any summary judgment motion would

fail.49 The Plaintiffs contend that the statute required Mr. Rogers to send his

Complaint and “substantially all material evidence and information” he possessed to

the Department of Justice, which he did.50 The statute also requires the Department

“conduct an investigation of the factual allegations and legal contentions made in

the complaint,” which the State certifies it did.51

           Fourth, the Plaintiffs intimate that because the Defendants know that the

Department of Justice conducted an investigation, the true motivation behind the

Defendants’ current motion is to create a factual dispute that would require the State


47
     Card Complaint, 2018 WL 4183714, at *9.
48
     Plfs.’ Opp’n to Defs.’ Mot. to Amend at 6-7.
49
     Id. at 7.
50
     Id.
51
     Id.

                                              -11-
to reveal confidential information about the Department’s investigation,

deliberations, and communications.52

         In sum, the Plaintiffs insist that there is no good cause for the Court to grant

the amendment and allow the Defendants to champion another defective motion.53

                                     III. DISCUSSION

         Section 1203(b) of Title 6 incorporates a pleading requirement that the State

has satisfied. And even where the State might fail to satisfy that particular pleading

requirement, no statute or rule allows substantive merits-based dismissal on those

grounds. So amending the CMO would be futile; Defendants would never be

entitled to the relief they want because the Department of Justice’s § 1203-

investigation obligation is not a substantive DFCRA-claim element whose absence

could support summary judgment in their favor.                   Were the Court to accept

Defendants’ read of § 1203, mischief would surely follow.

     A. SECTION 1203(a)’S “SHALL DILIGENTLY INVESTIGATE” AND
        SECTION 1203(b)’S “SHALL CONDUCT AN INVESTIGATION”
        SUGGEST CERTAIN PLEADING REQUIREMENTS IN DFCRA ACTIONS.

         Section 1203(a) of Title 6 provides that the Department of Justice “shall

diligently investigate suspected violations” of the DFCRA.54 That is a duty the


52
     Id. at 8.
53
     Id. at 10.
54
   DEL. CODE ANN. tit. 6, § 1203(a) (2021) (“The Attorney General shall diligently investigate
suspected violations under this chapter.”); see generally id. at tit. 29, §§ 2503-04 (as a general
                                              -12-
Department owes the public. The statute does not then define what “diligently

investigate” requires.       But, no doubt the Department’s statutory obligation to

investigate—and aver in the State’s entry papers that it has done so—creates, in a

DFCRA suit, at most a pleading requirement, not an issue of substance subject to

further inquiry and challenge via involuntary termination of a claim.55

        Together with § 1203(b) the Department of Justice is empowered and charged

to investigate self- or relator-initiated DFCRA claims and bring civil actions against

those who violate the Act.56 Nowhere in that language though does § 1203 require

that or set standards for some “own independent investigation” of claims to be

conducted by the Department57—no matter who the initiator might be.

        So what does the Court mean when it says that, for a DFCRA action filed here,

the State’s DFCRA-investigation obligation is a pleading issue?

        By denoting the statute’s investigation obligation as a pleading requirement,

the Court recognizes that the Department must aver that it has satisfied its statutory


matter when a Delaware statute refers to or designates the “Attorney General,” such reference or
designation includes those duly appointed by the Attorney General and the Department of Justice
as a whole).
55
     Card Compliant, 2018 WL 4183714, at *9.
56
     DEL. CODE ANN. tit. 6, § 1203(a) (2021).
57
    Defs.’ Mot. to Amend CMO at ¶ 10. While the Defendants state that “the Department of
Justice [is required] to conduct its own independent investigation” it provides little to explain what
an “independent” investigation is in this context, or where the DFCRA statute or interpretive case
law requires such. Id.

                                                -13-
obligation under the applicable provision of § 1203. By doing so in its § 1203(b)

papers, the Department confirms to the Court and the other parties that it has carried

out the statutory duty owed to a Relator—to earnestly investigate that Relator’s

claims. If the State fails to make such an averment in its coopted complaint or

accompanying pleadings, then such pleading failure might give the Court cause to

dismiss the action.58

        Case law on this precise issue is scarce. But the DFCRA is modeled after the

Federal False Claims Act (“FCA”),59 so a look at how federal courts have resolved

like situations is of some assistance.60

58
    Granted, this Court should have been more precise in Card Compliant to explain that a
Rule 12-type attack for exclusion of this necessary pleading requirement is the only vehicle and
basis for potential dismissal in a § 1203(b) action where the Department of Justice elects to
intervene and proceed with a DFCRA action but fails to certify—upon formal entry into the fray—
that it first “investigat[ed] [ ] the factual allegations and legal contentions made in the [relator’s]
complaint.” See Card Compliant, 2018 WL 4183714, at *9 (“Moreover, even assuming that the
State had failed to meet DFCRA’s statutory investigation requirement, it is within the Court’s
discretion as to whether it is appropriate to dismiss the case on that basis. In the Court’s view,
dismissal is not warranted. And dismissal is the only potential relief for such a statutory violation
of what is best viewed as a pleading requirement. That alleged failure is neither an issue of fact for
jury determination, nor a basis for summary judgment. Rule 56 relief thereon is denied with respect
to all remaining Defendants.”) (internal citation omitted). This opinion, hopefully, clears up any
confusion on the matter.

The Court should also note that, in the extreme, failures by State’s counsel in this regard might be
addressed just as they would in any other civil action. See Del. Super. Ct. Civ. R. 11(c)
(authorizing sanctions against attorneys and parties for certain types of misconduct in civil
litigation).
59
     See 31 U.S.C. § 3730(a).
60
    “Because the DFCRA is modeled after the federal False Claims Act (“FCA”), the Court looks
to federal case law for guidance in interpreting the DFCRA.” State ex rel. French v. CVS Health
Corp., 2019 WL 4668353, at *8 n.52 (Del. Super. Ct. Sept. 24, 2019); State ex rel. French v. Card
Compliant, LLC, 2015 WL 11051006, at *6 (Del. Super. Ct. Nov. 23, 2015) (“Delaware authority
                                                 -14-
        In United States v. Pecore,61 the Seventh Circuit affirmed a district court’s

denial of the prevailing defendants’ motion for attorney’s fees.62 There, the United

States initiated an FCA suit against the defendants for misreporting and diverting

funding under the Hazardous Fuels Reduction program.63 After a nine-day trial, the

defendants prevailed and filed for attorney’s fees under the Equal Access to Justice

Act (“EAJA”) and alternatively for sanctions under Federal Civil Rule 37.64

Relevant here, the Pecore defendants sought attorney’s fees based on the

government’s purported lack of substantial justification to bring the action due to its

purported lack of an adequate investigation.65 The Pecore defendants argued that

the government failed to properly investigate its FCA claim thus violating

31 U.S.C. § 3730(a)—which requires the Attorney General to “diligently

investigate” the false claims violation asserted.66              According to the Pecore


interpreting the DFCRA is scant. Since the DFCRA is modeled after the federal False Claims Act,
the court will look to federal case law for guidance.”); State ex rel. Higgins v. SourceGas, LLC,
2012 WL 1721783, at *4 (Del. Super. Ct. May 15, 2012) (“[T]here is a dearth of Delaware
authority interpreting the DFCRA. Because the DFCRA is modeled after the federal False Claims
Act (“FCA”), the Court will look to . . . federal case law, for guidance in interpreting the
DFCRA.”).
61
     664 F.3d 1125, 1136 (7th Cir. 2011).
62
     Id. at 1136.
63
     Id. at 1128-29.
64
     Id. at 1130.
65
     Id. at 1131.
66
     Id. at 1135.
                                              -15-
defendants, this failure stemmed from the government’s reliance on its witness’s

“stale” inspection reports rather than their experts’ reports exculpating the

defendants’ wrongdoings.67 In rejecting this claim and affirming the lower court,

the Seventh Circuit found that the government did not “completely abdicate its duty

to diligently investigate its claims,”68 so no attorney’s fees were due defendants.

           Pecore, while not identical, does offer some insight as to what is required of

a State’s investigation when it’s statutorily obliged. And while the electorate might

rightly expect and demand far more of its prosecuting agencies, anything beyond

“complete abdication” likely satisfies a State’s statute-imposed obligation to

investigate.

           So as civil prosecutor, the Department of Justice might of its own discretion—

albeit perhaps to the eventual peril of its own cause—rely on certain limited

information and eschew a more searching inquiry before commencing or joining a

legal action. Sound executive policy counsels that it probably shouldn’t because

such course might lead to ill-advised pursuits of claims that will fail to hold up under


67
     Id.
68
    Id. at 1136 (The Seventh Circuit here echoed certain language from Phil Smidt & Sons, Inc. v.
NLRB case, where it reprimanded the government in a labor relations case for failing to make “any
attempt to independently corroborate [its] allegations.” 810 F.2d 638, 643 (7th Cir. 1987)
(emphasis added). Notably, Phil Smidt wasn’t an FCA claim case. Rather, fees and costs were
awarded to the prevailing Phil Smidt petitioner under the EAJA because “[i]n EAJA litigation of
this type, the NLRB’s General Counsel bears the burden of proving that his position in the backpay
proceeding was substantially justified.” Id. at 641.).

                                              -16-
later scrutiny. But the remedy for such senselessness is ultimate failure on the merits

before a judge or jury, not early pretrial termination of those doomed claims.

       Now, nothing suggests the Department of Justice in any way completely

abdicated its obligation to investigate Relator’s claims prior to the State’s

intervention in this action. According to the Department, it elected to intervene here

after review of the Complaint and other materials provided by Relator.69 And, insists

the Department, its inquiry didn’t end there. But, says the Department, that is all the

information it is able and should have to—in this context—disclose regarding its

investigation so as to not divulge privileged or protected materials.70

       On this, the State’s right. The Department of Justice was required only to aver

in its initiating papers that it had “investigated” as required under § 1203.71 Those


69
  Defs.’ Mot. for Relief under Rule 54, Ex. B. at 18 (“[T]he State responds that it reviewed the
Complaint and the other materials provided by Relator.”).
70
    Id. at 18-19 (“Any further information sought by this interrogatory is protected from discovery
by one or more of the privileges asserted.”). See also Plfs.’ Br. in Opp’n. to Defs.’ Mot. for Relief
under Rule 54 at 5 n.9, Sept. 3, 2020 (D.I. 164):

       In asserting that the State “admitt[ed] that its investigation was limited to
       ‘review[ing] the Complaint and other materials provided by Relator,’” Defendants
       grossly and improperly mischaracterize the State’s investigation and its discovery
       response. Rule 54(b) Motion at 18 (quoting Ex. B (State’s July 1, 2020 Resp. to
       InComm Interrogatories). Defendants’ cherry-picked quote ignores the context
       provided by the very next sentence of the State’s response: “Any further
       information sought by this interrogatory is protected from discovery by one or more
       of the privileges asserted.” Ex. B at 18. In other words, there was more to the State’s
       investigation. (emphasis added).
71
   And to do so mindful of the Attorney General and her deputies’ responsibilities under this
Court’s rules. E.g. Del. Super. Ct. Civ. R. 11(b) (setting out the inherent certifications an attorney
executes when making any form of representation to this Court).
                                                -17-
statutory provisions afford no bases for the Court or opponents to examine further

into the breadth, depth, and quality of the Department’s investigation with the idea

being that the Court could dismiss the State’s claims on the sole basis of some

contrived standard as to what that investigation must entail. There just is no failure-

to-adequately-investigate cause for dismissal baked into DFCRA actions. And the

Court should be wary to ever allow DFCRA Defendants to goad some greater

scrutiny into pre-initiation or pre-intervention investigation animated by a misguided

notion that the Court could dismiss if unsatisfied with the Department’s efforts.

     B. FEDERAL PRECEDENT CITING PRIOR VERSIONS OF THE DFCRA
        DOES NOT SUPPORT DISMISSAL OR SUMMARY JUDGMENT HERE.

        All that said, the Defendants posit two federal district court cases as

supporting their suggestion that the Court could dismiss a DFCRA claim upon a

finding that the State failed to investigate.72 But those two cases, to the extent they

are helpful at all, serve only as examples of the limited pleading-requirement

function such statutory language introduces into relator-initiated actions.

        In United States ex rel. Streck v. Bristol-Myers Squibb Co., the federal district

court applied a previous version of 6 Del. C. § 1203(b) 73—a version the federal court


72
     Defs.’ Mot. to Amend CMO at ¶ 12.
73
    See DEL. CODE ANN. tit. 6, § 1203(b)(2) (2000) (requiring certain written determinations by
the Delaware Attorney General to support a DFCRA claim). In 2009, the Delaware General
Assembly removed the operative requirement at issue in that federal case. See 77 DEL. LAWS
2009, ch. 166, §§ 7-12 (eff. July 16, 2009). Indeed, the courts in both of the Defendants’ cited
federal cases apply—as they were constrained to—Section 1203’s pre-2009 provisions.
                                             -18-
acknowledged had by then been abandoned.74 The pre-2009 DFCRA expressly

required that the Delaware Attorney General “shall make a written determination of

whether there is substantial evidence that a violation of this chapter has occurred,

and shall provide the affected person, entity or organization, and the Government,

with a copy of the determination.”75 So the district court dismissed the pre-2009

DFCRA claims in that case because the pre-2009 language required a written

determination that had not been provided by the Streck plaintiffs to support those

certain pre-2009 portions of their complaint.76

           Basically, the same result was had in United States ex rel. Streck v. Allergan,

Inc., for the same reason.77 And so there the federal court observed that certain of

the plaintiff’s pre-2009 DFCRA-based claims “[could] not proceed as pleaded.”78

           The Defendants are correct that these cases support the conception that a court

might dismiss a DFCRA claim for a procedural failure to comply with a pleading

requirement derived from the statute. But those holdings are far from suggestive of

some discretion the Court could educe to autopsy the State’s pre-initiation


74
   United States ex rel. Streck v. Bristol-Myers Squibb Co., 2018 WL 6300578, at *19 (E.D. Pa.
Nov. 29, 2018).
75
     DEL. CODE ANN. tit. 6, § 1203(b)(2) (2000).
76
     Bristol-Myers Squibb Co., 2018 WL 6300578, at *19.
77
     United States ex rel. Streck v. Allergan, Inc., 894 F. Supp. 2d 584, 603 (E.D. Pa. 2012).
78
     Id.
                                                -19-
investigation; and they certainly don’t recognize any grant of power to dismiss the

State’s claims if the Court is dissatisfied with the caliber of that investigation.

        Current Delaware law does not mandate a written investigatory statement be

issued to support a DFCRA claim. So, unlike the federal defendants above, the

Defendants here have no clear statutory violation to hold up. Instead, these DFCRA

Defendants seek license to quibble over the scope and intensity of the State’s pre-

intervention investigation. That license, the Court will not grant.

                                     IV. CONCLUSION

        Amending the CMO as the Defendants propose could in no way lead to the

dispositive relief they’re after. The Defendants’ purported deficient-investigation

claim is simply incognizable as a substantive matter that might gain summary

pretrial termination of the State’s false claims charges.79        Again, whether the

Department of Justice’s “conduct [of its] investigation of the factual allegations and

legal contentions made in [Mr. Rogers’] complaint” before “elect[ing] to intervene

and proceed with the actions”80 was adequate is “neither an issue of fact for jury

determination, nor a basis for summary judgment.”81 And again, the remedy for any

failings visited by any purported investigative inadequacy will be meted out via



79
     See Card Complaint, 2018 WL 4183714, at *9.
80
     DEL. CODE ANN. tit. 6, § 1203(b)(2).
81
     Card Complaint, 2018 WL 4183714, at *9.
                                            -20-
determination of the evidentiary and legal merits of the State’s false claims counts

at the appropriate time by judge or jury.

      At bottom, even were the Court to allow the Defendants’ proposed CMO

amendment to add their fourth suggested issue to Phase One, they could never reach

their end goal of summary judgment or dismissal on their creative, yet illusory,

§ 1203(b)(2)-deficient-investigation claim. Yet, through that allowance the Court

would sanction the mischief of an unnecessary expedition through the Department

of Justice’s pre-intervention investigation and its internal deliberations and

communications that occasioned its intervention.

      Because the proposed CMO amendment is for the sole purpose of pursuing

the Defendants’ futile scope-of-investigation claim, their Motion to Amend the Case

Management Order is DENIED.

                                                   IT IS SO ORDERED.


                                                   _________________________
                                                   Paul R. Wallace, Judge

cc: All Counsel via File and Serve




                                        -21-